DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 05/29/2020 is entered and acknowledged by the Examiner. Claims 1, 6, 7, and 17 have been amended. Claims 2, 12, 14, 15, and 18-21 have been canceled. Claims 1, 3-11, 13, and 16-17 are currently pending in the instant application. 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 08/28/2020, 10/01/2020, and 07/26/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 05/29/2020 have been considered.
Specification
The lengthy specification, 78 pages, has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, at line 16, the phrase “the nozzle diameter D)” should be replace with “the nozzle diameter (D)” in order to . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, in part, “performing a relaxation time analysis on the coating composition according to the methods described in Keshavarz B. et al. (2015) Journal of Non-Newtonian Fluid Mechanics, 222, 171-189 and Greiciunas E. et al. (2017) Journal of Rheology, 61, 467”. The claiming of the methods described in the above journals render the claim indefinite. It is unclear what methods or description of the journal is being claimed. The metes and bound of the methods cannot be 
It should be noted since the claimed relaxation time analysis method appears to be disclosed in the journals, the method may not be patentable since the method is known and published.
Allowable Subject Matter
Claims 1, 3, 4, 6-11, 13, and 16-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Currently, there is no prior art alone or in combination that teaches or render obvious a method of forming a coating composition for application to a substrate utilizing a high transfer efficiency applicator comprises a step of determining at least one of a viscosity, a surface tension, a density, a relaxation time of the coating composition; then identifying a drop contact value, a flow pattern, or a fluidity value of the coating composition by considering viscous, surface tension a surface tension, a density, and/or a relaxation time of the coating composition as recited in claim 1. Therefore, claim 1 is allowable over the prior arts of record. Claims 3, 4, 6-11, 13, and 16-17 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761